Citation Nr: 1514148	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  09-06 359	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating for hypertension in excess of zero percent. 

2.  Entitlement to a disability rating for gastro-esophageal reflux disease (GERD) in excess of zero percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from July 22, 1987 to July 31, 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September, 2007 rating decision of the RO in Salt Lake City, Utah.

Although the Veteran appealed the issues of entitlement to service connection for urinary incontinence and a vaginal-rectal fistula, those claims were granted in full in an October 2010 rating decision, resolving the appeal as to those issues.  


FINDING OF FACT

On March 1, 2012, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, as incorporated into the record on a VA Form 21-0820, the appellant contacted the RO on March 1, 2012 via telephone and informed the RO that she would like to withdraw her appeal as to the issues listed on the title page above.  The Board finds that her direct communication with the RO, as reduced to writing on the VA Form 21-0820, substantially complies with the requirements of 38 C.F.R. § 20.204 for withdrawal of an appeal by an appellant.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


